Gunby, J.
It has been settled in our jurisprudence, since the decision in 9 R. 90, the fees of counsel for dissolving an illegal attachment will be allowed as special damages ; but only the fees incurred for that purpose, and not in defending the suit on the merits, can be recovered.
2.Where defendant has changed his domicile pending the suit,,and lives out of the Parish in which the suit is brought at the time of filing his answer, he may claim the damages for illegal attachment by way of reconvention. Act of 1839 nullifies C. P. 376, and said Article has been improperly retained in the Code.